Citation Nr: 1710488	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  10-01 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1978 to August 1981.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2011, a Travel Board hearing was held before a Veterans Law Judge (VLJ) who may no longer participate in a decision on that appeal; a transcript is of record.  By June 2016 correspondence, the Veteran was advised of her right for a hearing before a VLJ who could participate in the decision on appeal pursuant to 38 U.S.C.A. § 7107(c) and 38 C.F.R. § 20.707 and was notified that if she did not respond within 30 days, the Board would assume she did not request another hearing.  As she did not respond to the letter, the Board assumes that she does not desire another hearing. 

This case was previously before the Board when this issue was remanded in April 2012 and denied in November 2014 (by a VLJ other than the undersigned).  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  By Order dated May 2016, the Court vacated the Board's November 2014 denial and remanded this matter to the Board for compliance with the instructions included in a Joint Motion for Remand (Joint Motion).  The case returned to the Board and was remanded (by a VLJ other than the undersigned) in October 2016 for additional development in compliance with the May 2016 Court Order and associated Joint Motion.  This case is now assigned to the undersigned.


FINDING OF FACT

The most probative evidence of record reflects that the Veteran's asthma has not manifested in a FEV-1 of 55 percent predicted or less, a FEB-1/FVC of 55 percent or less, at least monthly visits to a physician for required care of exacerbations, intermittent (at last three per year) courses of systemic (oral or parenteral) corticosteroids, more than one attack per week with episodes of respiratory failure, or daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for asthma have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.14, 4.96, 4.97, Diagnostic Code (Code) 6602 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With respect to an increased rating claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  By correspondence dated in February 2009, VA notified the Veteran of the evidence and information needed to substantiate and complete her claim, of what information she was responsible for providing, of the evidence that VA would attempt to obtain on her behalf, and how VA assigns disability ratings and effective dates of awards.  She has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's VA and available private treatment records have been secured.  The May 2016 Joint Remand noted that the Veteran submitted a VA Form 21-4142, Authorization to Disclose Information to the Department of Veterans Affairs (VA)  ("medical authorization") authorizing "Parkland Hospital - Dallas" to release records pertaining to asthma treatment the Veteran received between 1998 and 2004.  The facility responded in April 2013 indicating that no such records were available; the Veteran was not notified of VA's unsuccessful attempts to obtain these records.  However, the Board concluded that the failure to notify was of no consequence because such records were not relevant to the present claim, which was received in 2009.  The Joint Motion noted that the Board was unable to determine the relevance of such documents without first reviewing their contents, as the mere fact that they predate the rating period does not render them irrelevant.  Accordingly, the Joint Motion instructed the Board to give the Veteran opportunity to submit additional evidence on this issue and for the Board to seek any other evidence it feels is necessary to the claim.

Pursuant to the October 2016 remand, the Board instructed the RO to give the Veteran opportunity to identify any outstanding private records relevant to the claim and to obtain all outstanding records, to include those from Parkland Hospital and updated VA treatment records, after obtaining any necessary authorizations from the Veteran.  

In November 2016 correspondence, VA requested that the Veteran complete and return an enclosed VA Form 21-4142 medical authorization and VA Form 21-4142a, General Release for Medical Provider Information to the Department of Veterans Affairs (VA) to allow VA to obtain treatment records on her behalf.  She was also advised that she could obtain and submit the records herself.  The Veteran has not responded to the request for information despite being given opportunities to identify the providers of such treatment or submit medical records herself.  The January 2017 supplemental statement of the case also noted that a response to the November 2016 correspondence/request for authorizations was not received.  While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a concomitant duty to assist VA in developing for such evidence; the duty to assist is not a one-way street.  If a Veteran wishes help in developing her claim, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  Accordingly, the Board finds that it has substantially complied with the terms of the May 2016 Joint Motion. 

The RO arranged for VA respiratory examinations in February 2009 and, pursuant to the Board's April 2012 remand, in July 2012 and April 2014.  The Board finds that the reports of these examinations contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability at issue to provide probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's service-connected asthma is currently rated as 30 percent disabling under Code 6602.  A 60 percent evaluation may be assigned when FEV-1 is 40- to 55-percent predicted; FEV-1/FVC is 40 to 55 percent; exacerbations require at least monthly visits to a physician for required care; or intermittent (at least three per year) courses of oral or parenteral systemic corticosteroids are required.  Id. A 100 percent evaluation is warranted when FEV-1 is less than 40-percent predicted; FEV-1/FVC is less than 40 percent; there is more than one attack per week with episodes of respiratory failure; or the condition requires daily use of oral or parenteral systemic high dose corticosteroids or immuno-suppressive medications.  Id.

For purposes of this decision, the Board notes that there does not appear to be a regulatory requirement that only the results of post-bronchodilator testing be used when evaluating under Code 6602.  This Code appears to be expressly excluded from such requirement.  See generally 38 C.F.R. § 4.96(d) and § 4.97, Code 6602.

Factual Background

During January 2006 VA treatment, the Veteran reported two or three asthma exacerbations requiring hospitalizations, but none in the last couple of years.  She reported not using her bronchodilators as prescribed or her other medications on a regular basis.  Instead, she was using albuterol two to three times a day, and sometimes her son's albuterol nebulizer.  She denied any fever or chills, chest pain, shortness of breath, night sweats, hemoptysis, or other complaints.  She reported occasional nocturnal wheezing and required bronchodilators at night, less than once a week.  During her treatment, pre-bronchodilator pulmonary function testing (PFT) revealed an FVC of 79 percent, FEV-1 of 72 percent, FEV-1/FVC of 70 percent, and DLCO at 99 percent.  Post-bronchodilator testing revealed FEV-1 of 85 percent.

On February 2009 VA fee-based examination, the Veteran reported moderate shortness of breath while active.  Her asthma symptoms sporadically included a cough that produced mucus or phlegm.  She reported asthmatic attacks five to six times a year due to climate changes and stress; medications alleviated the symptoms. She used an albuterol inhaler as needed, about five to six times a week, with good response; she also used another medication but did not know the name.  She stated that a physician recommended bed rest due to her respiratory condition five to six times a year, for two days at a time.  During the examination, pre-bronchodilator PFT revealed FVC of 90 percent, FEV-1 of 88 percent, and FEV-1/FVC of 80 percent.  Post-bronchodilator testing was not performed based on normal spirometry.  The examiner determined that the Veteran's asthma mildly affected her usual occupation and daily activities when flare-ups occur.

In October 2009, the Veteran sought emergency room treatment for chest pain radiating to the back with shortness of breath; her inhaler made her symptoms feel worse.  The clinical impression was chest pain at rest with new ST depression in lateral leads.  She was given aerosol medication nebulization over 10 minutes and her breath sounds were diminished and equal bilaterally.  She was admitted to the hospital for observation and was discharged two days later with a diagnosis of asthma exacerbation.

During November 2009 VA treatment, the Veteran reported that she was "fine with breath" and had no significant shortness of breath.  Her asthma was described as "stable" and it was recommended that she continue her current medications.

In February 2010, the Veteran reported multiple asthma-related symptoms, including shortness of breath, that were relieved with a hot shower.  She had a stable chest exam, no shortness of breath and asthma was stable with medications.

During April 2011 VA treatment for complaints of wrist pain and weakness, the Veteran complained of increased shortness of breath since January.  However, the remainder of the treatment record only related to her wrist pain/weakness.  In May 2011, she reported to the emergency room with complaints of lower hemithorax pain aggravated by motion, inspiration, and pressure.  On examination, she exhibited chest wall pain.  The clinical impression was chest wall tenderness; she was given ibuprofen and released in stable condition with instructions to follow-up with her doctor.  In June 2012, she reported to the emergency room with complaints of pain under her breast with discomfort on inhalation.  She reported difficulty breathing until she used a nebulizer.  On examination, she was not short of breath and had no audible wheezing.  The clinical impression was chest wall tenderness.  She was treated with ibuprofen and cyclobenzaprine and released in stable condition with instructions to follow-up with her doctor.

During her December 2011 Travel Board hearing, the Veteran reported receiving treatment solely at the Dallas VAMC.  Her treatments include a nebulizer, a powder puffer, and an aerated puffer; if emergency treatment is required, she will receive Prednisone via IV.  She reported having an asthma attack one day prior to the hearing that lasted a few minutes.  She reported that she previously received emergency treatment for asthma and was hospitalized for a week.

Pursuant to the Board's April 2012 remand, the RO arranged for a respiratory conditions examination in July 2012.  During the examination, it was noted that the Veteran's asthma requires intermittent courses or bursts of systemic (oral or parenteral) corticosteroids, but none within the last 12 months.  Further, her asthma required the use of daily inhalational bronchodilator therapy and inhalational anti-inflammatory medication; it did not require the use of oral bronchodilators, antibiotics, or outpatient oxygen therapy.  She denied any asthma attacks with episodes of respiratory failure in the past 12 months, but reported requiring less frequently than monthly physician visits for required care of exacerbations.  She was hospitalized for asthma in October 2009.  

During the examination, pre-bronchodilator testing revealed FVC of 82 percent, FEV-1 of 80 percent, FEV-1/FVC of 73 percent, and DLCO 80 percent predicted.  Post-bronchodilator testing revealed FVC of 86 percent, FEV-1 of 92 percent, and FEV-1/FVC of 80 percent.  The examiner determined that FEV-1 results were the most accurate reflection of the Veteran's level of disability.  The examiner also opined that the Veteran's asthma does not impact her ability to work.

In March 2013, the Veteran's asthma was described as stable.  In June 2013, she sought emergency treatment for chest pain one week following chiropractic manipulation; clinical impression included chest wall pain, gastroesophageal reflux disease, and constipation.  During treatment later in June 2013 and June 2014, she denied shortness of breath.  During a March 2014 VA mental health appointment, the Veteran endorsed symptoms of panic disorder while driving, including shortness of breath.  During April 2014 treatment, she denied shortness of breath.

On April 2014 VA examination, the Veteran denied any asthma attacks with episodes of respiratory failure in the past 12 months.  She required less frequently than monthly physician visits for required case of exacerbations.  The examiner noted that the Veteran's asthma did not require the use of oral or parenteral corticosteroid medications, oral bronchodilators, or outpatient oxygen therapy; instead, she used inhalational bronchodilator therapy and anti-inflammatory medication, and albuterol nebulizers as needed, generally twice a week; her asthma also required the use of antibiotics for one week in April 2014.  She was seen in the emergency room twice, once for the flu, and the other for chest pain associated with respiratory and anxiety.  Pre-bronchodilator testing revealed FVC of 80 percent, FEV-1 of 84 percent, FEV-1/FVC of 77 percent, and DLCO 78 percent predicted.  Post-bronchodilator testing revealed FVC of 77 percent, FEV-1 of 85 percent, and FEV-1/FVC of 83 percent.  The examiner determined that FEV-1 results were the most accurate reflection of the Veteran's level of disability.  The examiner noted that the Veteran's spirometry is within normal limits with no significant improvement after bronchodilator.  The examiner further opined that the Veteran's asthma does not impact her ability to work but noted that the Veteran has allergies that may trigger her asthma symptoms. 

A December 2015 VA treatment record notes that the Veteran is non-compliant with Singulair and Symbicort; she was advised to begin taking the medications as prescribed to improve control of her asthma symptoms and to use albuterol as needed for rescue.  A June 2016 VA treatment notes that the Veteran continues using Singulair and Symbicort as prescribed to maintain control of her asthma symptoms, with albuterol used as needed for rescue.

Analysis

Turning attention then to consideration of Code 6602, the Board finds that the weight of the evidence is against assigning a rating in excess of 30 percent for the Veteran's service-connected asthma as the medical evidence of record does not more nearly approximate the criteria for a higher 60 or 100 percent disability rating.  PFT results have consistently met the criteria for the assigned 30 percent disability rating and the evidence is against a finding that her asthma requires at least monthly visits to a physician for required care of exacerbations or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  Although the Veteran reported seeking medical attention for exacerbations several times per year, this does not rise to the 60 percent rating, which requires at least monthly visits to a physician for required care.  Although her asthma requires the use of medications, there is no evidence to suggest that she requires or has even been prescribed intermittent courses of oral parenteral systemic corticosteroids.  Further, although worsening asthma was noted in some treatment records, the Board finds that the majority of the Veteran's treatment records show that her asthma is well-controlled in that she denied any shortness of breath.  Accordingly, an increased rating for the asthma is not warranted and the appeal is denied.

Further, the record does not suggest that the rating criteria are inadequate for rating the Veteran's asthma so as to warrant referral for consideration of an extraschedular rating.  The effects of her disability have been fully considered and are specifically contemplated by the schedular criteria.  Thus, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that a claim for a total disability rating based on individual unemployability (TDIU) due to a service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the Veteran's December 2011 testimony noted that employment is a factor that triggers her asthma, she has not argued (and the record does not reflect), that the disability renders her unable to secure or follow substantially gainful employment.  Accordingly, the Board concludes that a claim for TDIU has not been raised by the Veteran or the record.


ORDER

A rating in excess of 30 percent for asthma is denied.



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


